           Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  BRIYTON W. HAMILTON,

                                Plaintiff,                      No. 19-CV-3838 (KMK)

                           v.                                     OPINION & ORDER

  WESTCHESTER DEPARTMENT OF
  CORRECTIONS, et al.,

                                Defendants.


Appearances:

Briyton W. Hamilton
E. Elmhurst, NY
Pro se Plaintiff

Taryn A. Chapman, Esq.
Westchester County Attorney’s Office
White Plains, NY
Counsel for Defendants Westchester Department of Corrections, Correction Sergeant West, and
Emergency Response Team

Paul A. Sanders, Esq.
Sanjeev Devabhakthuni, Esq.
Barclay Damon LLP
Rochester, NY
Counsel for Defendant Ms. Edwards

KENNETH M. KARAS, United States District Judge:

       Briyton W. Hamilton (“Plaintiff”), proceeding pro se, brings this Complaint, pursuant to

42 U.S.C. § 1983, against Defendants, alleging that they violated his rights under the Fourteenth

Amendment when they failed to properly treat an injury he experienced as a pre-trial detainee at

Westchester County Jail (“WCJ”). (See Compl. (Dkt. No. 2).)1 Before the Court are two



       1
        “Defendants” refers to Westchester Department of Corrections (“WDOC”), Sergeant
West (“West”), Medical Nurse Ms. Edwards (“Edwards”), and the Emergency Response Team
           Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 2 of 20




Motions to Dismiss—one filed by Edwards, and one filed by County Defendants (the “Edwards

Motion,” the “County Defendants Motion,” and, collectively, the “Motions”)—filed pursuant to

Federal Rules of Civil Procedure 8 and 12(b)(6). (See Not. of Edwards Mot.; Not. of County

Defs. Mot. (Dkt. Nos. 23, 30).) For the following reasons, the Motions are granted.

                                           I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Complaint and are taken as true for the

purpose of resolving the instant Motion.

       Plaintiff alleges, that, on August 17, 2018 at approximately 3:20 p.m., while he was a

pre-trial detainee at WCJ, he slipped and fell on a “sewer top located in the old jail recreation

yard.” (See Compl. 2, 4.)2 Plaintiff claims that he injured his right ankle and lower back and

was unable to get up from the floor. (Id. at 4.) West was then allegedly “called to the sce[]ne”

by other correction officers who were patrolling the recreation yard at the time. (Id.) Edwards

was also called to the scene and asked Plaintiff whether he could stand up. (Id.) Plaintiff

responded that he could not get up and that he was experiencing “serious pain.” (Id.)

       Plaintiff alleges that, “instead of calling for a stretcher,” Edwards walked away from

Plaintiff and left him on the floor. (Id.) West then called the ERT, who “forcefully handcuffed”

Plaintiff and “forced” him to walk to the clinic. (Id.) Plaintiff claims that, during the walk, he

would occasionally “drop[] to [his] knees” in pain but that the officers would only “squeeze[]

[his] handcuffs” tighter, “sending extre[me] pain to” Plaintiff’s wrists. (Id. at 4, 7.) Once at the



(“ERT”). (See Compl.) The Court uses the term “County Defendants” to refer to Defendants
WDOC, West, and ERT. Defendant Edwards filed a separate Motion.
       2
       The Court cites to the ECF page numbers stamped on the upper-right hand corner of the
Complaint.
                                                  2
         Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 3 of 20




clinic, Plaintiff was allegedly “forced in a chair” while handcuffed behind his back. (Id. at 7.)

Edwards then took Plaintiff’s vitals, and afterwards, Plaintiff was “violently forced” to walk

back to his housing area. (Id.) Plaintiff claims, that during this “assault,” the ERT broke his

finger, injured his right knee, and caused further pain to his wrists from the “extremely tight

handcuffs.” (Id.)

       Plaintiff claims that he was “unable to walk on [his] own,” and as a result, he could not

move from his cell for showers, get food trays, use the bathroom, or use the phone for six days.

(Id. at 5.) Despite asking correction staff to go to the hospital, Plaintiff was repeatedly told that

“medical had to clear” him first before he could be taken to the hospital. (Id.) Plaintiff claims

that his finger and lower back still bother him now. (Id.) Based on the foregoing, Plaintiff seeks

$10 million dollars in damages. (See id. at 7.)

       B. Procedural History

       Plaintiff filed his Complaint on April 29, 2019, (see Compl.), and Plaintiff’s request to

proceed in forma pauperis was granted on June 27, 2019, (see Dkt. No. 10). On September 20,

2019, counsel for County Defendants wrote to the Court identifying the individuals involved in

ERT for the incident at issue. (See Dkt. No. 20.) However, despite obtaining this information,

Plaintiff failed to file any amended pleading naming the newly identified officers.

       On October 16, 2019, in response to a Pre-Motion Letter from counsel for Defendant

Edwards, the Court set a briefing schedule for the Edwards Motion. (See Dkt. No. 22.) On

November 21, 2019, the Court granted a request from counsel for County Defendants seeking an

extension of the deadline to answer or otherwise respond to the Complaint. (See Dkt. No. 28.)

       Edwards filed her opening papers on November 20, 2019. (See Not. of Edwards Mot.;

see also Decl. of Sanjeev Devabhakthuni, Esq. in Supp. of Edwards Mot. (“Devabhakthuni



                                                  3
         Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 4 of 20




Decl.”); Edwards’ Mem. of Law in Supp. of Edwards Mot. (“Edwards’ Mem.”) (Dkt. Nos. 24–

25).) County Defendants filed their opening papers on December 31, 2019. (See Not. of County

Defs.’ Mot.; see also Decl. of Taryn A. Chapman-Langrin, Esq. in Supp. of County Defs.’ Mot.

(“Chapman-Langrin Decl.”); County Defs.’ Mem. of Law in Supp. of County Defs.’ Mot.

(“County Defs.’ Mem.”) (Dkt. Nos. 31–32).) Plaintiff filed an Opposition on February 26, 2020.

(See Pl.’s Mem. of Law in Opp’n to Mots. (“Pl.’s Mem.”) (Dkt. No. 37).) Edwards filed a Reply

on March 5, 2020. (See Edwards’ Reply Mem. of Law in Supp. of Mot. (“Edwards’ Reply

Mem.”) (Dkt. No. 38).) County Defendants never submitted a reply. The Court considers both

Motions fully submitted.

                                           II. Discussion

       A. Standard of Review

       The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” Id. (alteration and quotation marks omitted). Rather, a

complaint’s “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated adequately, it may be

supported by showing any set of facts consistent with the allegations in the complaint,” id. at

563, and a plaintiff must allege “only enough facts to state a claim to relief that is plausible on its



                                                  4
         Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 5 of 20




face,” id. at 570, if a plaintiff has not “nudged [his] claim[] across the line from conceivable to

plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556 U.S. at 679 (“Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. But where

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

relief.’” (second alteration in original) (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2))); id. at

678–79 (“Rule 8 marks a notable and generous departure from the hypertechnical, code-pleading

regime of a prior era, but it does not unlock the doors of discovery for a plaintiff armed with

nothing more than conclusions.”).

        “[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all of the

factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam), and “draw[] all reasonable inferences in favor of the plaintiff,” Daniel v. T&M Prot.

Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC,

699 F.3d 141, 145 (2d Cir. 2012)). Additionally, “[i]n adjudicating a Rule 12(b)(6) motion, a

district court must confine its consideration to facts stated on the face of the complaint, in

documents appended to the complaint or incorporated in the complaint by reference, and to

matters of which judicial notice may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d

99, 107 (2d Cir. 1999) (quotation marks omitted); see also Wang v. Palmisano, 157 F. Supp. 3d

306, 317 (S.D.N.Y. 2016) (same). Where, as here, a plaintiff proceeds pro se, the court must

“construe[] [his] [complaint] liberally and interpret[] [it] to raise the strongest arguments that [it]

suggest[s].” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quotation marks omitted).

However, “the liberal treatment afforded to pro se litigants does not exempt a pro se party from



                                                   5
         Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 6 of 20




compliance with relevant rules of procedural and substantive law.” Bell v. Jendell, 980 F. Supp.

2d 555, 559 (S.D.N.Y. 2013) (quotation marks omitted); see also Caidor v. Onondaga County,

517 F.3d 601, 605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves

regarding procedural rules and to comply with them.” (italics and quotation marks omitted)).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks and citation omitted). When a plaintiff proceeds pro se, however, the Court may consider

“materials outside the complaint to the extent that they are consistent with the allegations in the

complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug.

2, 2013) (quotation marks omitted), including “documents that a pro se litigant attaches to his

opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at *4 n.6 (E.D.N.Y. Dec.

15, 2010) (italics omitted).

       B. Analysis

       The Court liberally construes Plaintiff’s Complaint to state a claim for deliberate

indifference to his medical needs when he was a pre-trial detainee, which constitutes a violation

of the Fourteenth Amendment. (See generally Compl.)

           1. Documents Considered

       To begin, Edwards asks the Court to consider medical records attached to the

Devabhakthuni Declaration that purportedly discredit Plaintiff’s account of the medical care he

received and the injuries he suffered following his fall. (See Edwards’ Mem. 5–6.) Edwards

argues that the medical records are incorporated by reference into the Complaint. Specifically,



                                                 6
           Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 7 of 20




Edwards claims that the “records of treatment while housed at the jail are integral to [Plaintiff’s]

claim because he claims he received no medical care from [] Edwards following his alleged fall.”

(Id. at 5.) However, Edwards cites no cases supporting the proposition that medical records from

an alleged injury are incorporated by reference into a pleading simply because a complaint

alleges deliberate indifference to medical needs. Indeed, this approach appears to be at odds

with the wide latitude given to pro se litigants, especially at the pleading stage. In Nielsen v.

Rabin, 746 F.3d 58 (2d Cir. 2014), the Second Circuit concluded that a district court erred by

relying on “medical records proffered by the defendants” when denying the pro se plaintiff leave

to amend his pleading because “[i]n so doing, the court inappropriately resolved issues of fact.”

Id. at 63.3 Plaintiff’s Complaint alleges a series of events as he perceived them on the day of his

injury. (See generally Compl.) Plaintiff did not necessarily “rel[y] heavily on the [medical]

records in drafting the . . . Complaint,” nor did he “explicitly quote[] language from various

documents in the record.” Xiao Qing Liu v. N.Y. State Dep’t of Health, No. 16-CV-4046, 2017

WL 3393944, at *4 (S.D.N.Y. Aug. 7, 2017), appeal dismissed, No. 17-2820, 2018 WL 1276744

(2d Cir. Jan. 11, 2018); see also Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d

150, 156 (2d Cir. 2006) (explaining that materials are not considered integral to the complaint

even where there is some reference to or “limited quotation from material[s] outside [the]

complaint” (citation omitted)). Therefore, the Court does not agree that the medical records are

integral to Plaintiff’s Complaint.

       Nothing else about the records makes them judicially noticeable documents. See Staehr

v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008) (explaining materials that are



       3
          The rationale in Nielsen is applicable here because “[t]he adequacy of [a] proposed
amended complaint . . . is to be judged by the same standards as those governing the adequacy of
a filed pleading.” Ricciuti v. N.Y.C. Transit Auth., 941 F.2d 119, 123 (2d Cir. 1991).
                                                  7
         Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 8 of 20




appropriate for judicial notice include the fact that “press coverage, prior lawsuits, or regulatory

filings contained certain information” (collecting cases)); see also Fed. R. Evid. 201 (“The court

may judicially notice a fact that is not subject to reasonable dispute because it: (1) is generally

known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.”). Even to the extent

the medical records are judicially noticeable, this Court is only permitted to accept that they

“contained certain information,” and is not allowed to presume “the truth of their contents.”

Staehr, 547 F.3d at 425 (citations omitted). Therefore, their existence alone—even if

considered—would not defeat the presumption of truth that the Court gives to Plaintiff’s

allegations at this stage of the Action. Moreover, even though Plaintiff attached certain

documents to his Opposition, this Court may only consider them “to the extent that they are

consistent with the allegations in the [C]omplaint.” Alsaifullah, 2013 WL 3972514, at *4 n.3

(citation and quotation marks omitted); see also Pearson v. Walden Univ., 144 F. Supp. 3d 503,

508 (S.D.N.Y. 2015) (same). Given that Edwards proffers the medical records because they, at

least to some extent, contradict Plaintiff’s factual allegations in his Complaint, (see Edwards’

Mem. 5–6), considering the records and using them to grant Defendants’ Motions would require

the Court to engage in improper fact-finding at the pleading stage of the Action, see Nielsen, 746

F.3d at 63 n.4 (explaining that the “medical records’ description of his complaints is only the

defendants’ version of the events,” and by “assuming that the records are true where they

contradict the allegations in the complaint,” the court would “turn[] the Rule 12(b)(6) standard

on its head”). Therefore, the Court will not consider them in resolving the instant Motion.




                                                  8
         Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 9 of 20




           2. Sufficiency of the Pleadings

       County Defendants appear to argue that Plaintiff’s Complaint should be dismissed for

failure to comply with Federal Rule 8’s pleading requirements. (See County Defs.’ Mem. 4–6.)

In particular, County Defendants argue that Plaintiff has failed to use “short and plain

statements” or to use numbered paragraphs. (See id. at 4–6.)

       The Court declines to dismiss on these grounds. To begin, Plaintiff has used a version of

the form provided by the Southern District of New York on its website for prisoner pro se

complaints. (See https://www.nysd.uscourts.gov/node/846 (last accessed July 20, 2020);

Compl.) The form itself provides several blank lines where a pro se plaintiff may describe the

relevant facts for his or her complaint. The form does not contain numbered paragraphs or lists.

It would be absurd to punish Plaintiff for using the very form that this District provides to pro se

litigants for § 1983 complaints.

       Moreover, the “principal function of pleadings under the Federal Rules is to give the

adverse party fair notice of the claim asserted so as to enable him to answer and prepare for

trial,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988); see also Wynder v. McMahon, 360

F.3d 73, 79 (2d Cir. 2004) (“The key to Rule 8(a)’s requirements is whether adequate notice is

given.”), and if the Complaint “fails to comply with th[is] requirement[], the . . . [C]ourt has the

power . . . to dismiss [it],” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (citation omitted).

“Fair notice is that which will enable the adverse party to answer and prepare for trial, allow the

application of res judicata, and identify the nature of the case so it may be assigned the proper

form of trial.” Simmons, 49 F.3d at 86 (citations and quotation marks omitted); see also Clifton

v. Hra Nyc Govt, No. 16-CV-1753, 2016 WL 4203486, at *2 (E.D.N.Y. Aug. 9, 2016) (“[The

plaintiff] must provide facts sufficient to allow each defendant to have a fair understanding of



                                                  9
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 10 of 20




what [the plaintiff] is complaining about and to know whether there is a legal basis for

recovery.” (citation omitted)). Dismissal for failure to comply with Rule 8 “is usually reserved

for those cases in which the complaint is so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised.” Simmons, 49 F.3d at 86 (citation

and quotation marks omitted); see also Guichardo v. Officer Keefrey, No. 15-CV-6478, 2015

WL 7575904, at *2 (E.D.N.Y. Nov. 24, 2015) (same).

       There can be no question that the Complaint “disclose[s] sufficient information to permit

. . [D]efendant[s] to have a fair understanding of what . . . [P]laintiff is complaining about and to

know whether there is a legal basis for recovery.” Kittay v. Kornstein, 230 F.3d 531, 541 (2d

Cir. 2000) (citation and quotation marks omitted). The Complaint contains a succinct re-telling

of a specific sequence of events—lasting no more than a few hours—and ascribes some

discernible acts to at least one Defendant. See Simmons, 49 F.3d at 87 (finding “it clear that [the

plaintiff’s] amended complaint gave [the] defendants fair notice of the claims asserted” where,

despite lacking some details, the amended complaint “indicated that all of the events complained

of took place in January 1992 . . . , and [] in many instances ascribed specific acts to specific

individual defendants”). The Court can identify nothing confusing, ambiguous, vague, or

otherwise unintelligible about Plaintiff’s rather straightforward factual allegations. Cf. Kalter v.

Hartford Ins. Co. of the Midwest, 24 F. Supp. 3d 230, 235 (E.D.N.Y. 2014) (dismissing

complaint pursuant to Rule 8(a) where the complaint contained “only broad, vague[,] and

generalized allegations”). Indeed, the Court has seen its fair share of complaints that

“consist[ed] of a labyrinthian prolixity of unrelated and vituperative charges that defied

comprehension,” Diaz v. City Univ. of N.Y., No. 13-CV-2038, 2014 WL 10417871, at *8

(S.D.N.Y. Nov. 10, 2014) (citation and quotation marks omitted), adopted in part by 2015 WL



                                                 10
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 11 of 20




5577905 (S.D.N.Y. Sept. 22, 2015), or were comprised of “rambling, conclusory, possibly

delusional allegations [that were] so vague as to make it impossible for [the] defendants to frame

a response,” Middleton v. United States, No. 10-CV-6057, 2012 WL 394559, at *3 (E.D.N.Y.

Feb. 7, 2012) (record citation and quotation marks omitted). The Complaint here, however, does

not exhibit those disqualifying characteristics. Plaintiff has not, for example, provided “a great

amount of disjoined and nonsequential information to the Court about” external circumstances.

Pilao Ong v. Park Manor (Middletown Park) Rehab. & Healthcare Ctr., No. 12-CV-0974, 2013

WL 12433880, at *3 (S.D.N.Y. July 11, 2013).

        County Defendants take issue with the fact that Plaintiff has not enumerated any “legal

theories” to serve as the basis of his constitutional complaints. (County Defs.’ Mem. 6.) But

failure to delineate causes of action is clearly not a reason to dismiss a pro se plaintiff’s

complaint. As the Second Circuit has noted, “the Rules do not require a plaintiff to plead the

legal theory . . . underlying his claim,” which is “especially true in the case of pro se litigants,

who cannot be expected to know all of the legal theories on which they might ultimately

recover.” Phillips v. Girdich, 408 F.3d 124, 130 (2d Cir. 2005) (citations and italics omitted);

see also Marbury Mgmt., Inc. v. Kohn, 629 F.2d 705, 712 n.4 (2d Cir. 1980) (“Generally a

complaint that gives full notice of the circumstances giving rise to the plaintiff’s claim for relief

need not also correctly plead the legal theory or theories and statutory basis supporting the

claim.” (collecting cases)); Allyn v. Rockland County, No. 12-CV-5022, 2012 WL 5992735, at

*2 (S.D.N.Y. Nov. 8, 2012) (rejecting argument that the complaint failed to adequately notify

defendants of the nature of the complaint where the plaintiffs “fail[ed] to state the statutory and

constitutional bases for their allegations”). It bears noting that dismissal of a pro se plaintiff's

complaint under Rule 8 for a failure to properly delineate specific causes of action would render



                                                  11
           Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 12 of 20




meaningless the Second Circuit’s instruction that courts ought to liberally construe pro se

plaintiffs’ pleadings, and that, “[i]n so doing, the court’s imagination should be limited only by

[the plaintiff’s] factual allegations, not by the legal claims set out in his pleadings.” Phillips, 408

F.3d at 130 (citation omitted). Therefore, the Court declines to dismiss the Complaint for lack of

compliance with Federal Rule 8.4

             3. Fourteenth Amendment Claim

       Both Edwards and County Defendants argue that the alleged facts fail to state a medical

deliberate indifference claim against Edwards, West, or any other Defendant. (See Edwards’

Mem. 6–8; County Defs.’ Mem. 6–7.)

       Because Plaintiff was a pre-trial detainee at the time he was allegedly denied medical

care, Plaintiff’s claim falls under “the Due Process Clause of the Fourteenth Amendment, rather

than the Cruel and Unusual Punishments Clause of the Eight[h] Amendment.” Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (citation omitted). A pre-trial detainee’s rights are “at

least as great as the Eighth Amendment protections available to a convicted prisoner.” Id.

(quotation marks omitted) (quoting City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244

(1983)).

       “[W]hile in custody, a pretrial detainee has a Fourteenth Amendment substantive due

process right to care and protection . . . .” Case v. Anderson, No. 16-CV-983, 2017 WL

3701863, at *8 (S.D.N.Y. Aug. 25, 2017) (quotation marks omitted) (quoting Kelsey v. City of

New York, 306 F. App’x 700, 702 (2d Cir. 2009)). To establish a claim for deliberate



       4
          County Defendants also argue that the Complaint should be dismissed because Plaintiff
failed to amend the Complaint and name the individual ERT officers that County Defendants
identified as participants in the alleged incident. (See County Defs.’ Mem. 4; Dkt. No. 20.)
However, this is an issue that can easily be fixed if Plaintiff is given an opportunity to amend,
which, especially given Plaintiff’s pro se status, the Court will provide.
                                                  12
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 13 of 20




indifference to medical needs under the Due Process Clause of the Fourteenth Amendment, a

pre-trial detainee must establish two elements: (1) that the “deprivation of medical care . . . [was]

‘sufficiently serious,’” and (2) that the defendant “acted or failed to act with ‘a sufficiently

culpable state of mind.’” Smith v. Outlaw, No. 15-CV-9961, 2017 WL 4417699, at *2 (S.D.N.Y.

Sept. 30, 2017) (quoting Salahuddin v. Goord, 467 F.3d, 263, 279 (2d Cir. 2006); Farmer v.

Brennan, 511 U.S. 825, 834 (1994)).

       “The first requirement is objective: the alleged deprivation of adequate medical care must

be sufficiently serious.” Spavone v. N. Y. State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir.

2013) (citation and quotation marks omitted).5 “There is no static test to determine whether a

deprivation is sufficiently serious; instead, the conditions themselves must be evaluated in light

of contemporary standards of decency.” Darnell, 849 F.3d at 30 (citation and quotation marks

omitted). Analyzing this objective requirement involves two inquiries: “[t]he first inquiry is

whether the [detainee] was actually deprived of adequate medical care,” Salahuddin, 467 F.3d at

279, and the second “asks whether the inadequacy in medical care is sufficiently serious. This

inquiry requires the [C]ourt to examine how the offending conduct is inadequate and what harm,

if any, the inadequacy has caused or will likely cause the [detainee],” id. at 280 (citation

omitted). To meet the objective requirement, “the inmate must show that the conditions, either

alone or in combination, pose an unreasonable risk of serious damage to his health.” Walker v.

Schult, 717 F.3d 119, 125 (2d Cir. 2013) (citations omitted). “There is no settled, precise metric

to guide a court in its estimation of the seriousness of [a detainee’s] medical condition.” Brock v.

Wright, 315 F.3d 158, 162 (2d Cir. 2003). Nevertheless, the Second Circuit has presented the




       5
        This first requirement is the same under both the Eighth and Fourteenth Amendment
approaches to a deliberate indifference claim. See Darnell, 849 F.3d at 30.
                                                  13
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 14 of 20




following non-exhaustive list of factors to consider when evaluating a detainee’s medical

condition: “(1) whether a reasonable doctor or patient would perceive the medical need in

question as important and worthy of comment or treatment, (2) whether the medical condition

significantly affects daily activities, and (3) the existence of chronic and substantial pain.” Id.

(quotation marks omitted) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)); see

also Morales v. Fischer, 46 F. Supp. 3d 239, 247 (W.D.N.Y. 2014) (same), appeal dismissed,

No. 14-3881 (2d Cir. June 18, 2015). Generally, the condition must be “‘a condition of urgency’

that may result in ‘degeneration’ or ‘extreme pain.’” Grimmett v. Corizon Med. Assocs. of N.Y.,

No. 15-CV-7351, 2017 WL 2274485, at *3 (S.D.N.Y. May 24, 2017) (quoting Chance, 143 F.3d

at 702)).

       The second requirement is the “mens rea prong.”6 “Prior to the Second Circuit’s decision

in [Darnell, 849 F.3d 17,] the second element—whether the defendant acted with a sufficiently

culpable state of mind—was evaluated subjectively.” Ryan v. County of Nassau, No. 12-CV-

5343, 2018 WL 354684, at *3 (E.D.N.Y. Jan. 10, 2018) (citation omitted). However, in Darnell,

in light of the Supreme Court’s decision in Kingsley v. Henderickson, 576 U.S. 389 (2015), the

Second Circuit held that when a claim arises under the Fourteenth Amendment, “the pretrial

detainee must prove that the defendant-official acted intentionally” in depriving adequate

medical care, “or recklessly failed to act with reasonable care . . . even though the defendant-

official knew, or should have known, that the condition posed an excessive risk to health or

safety.” Darnell, 849 F.3d at 35; see also Ryan, 2018 WL 354684, at *3 (same). “In other




       6
          In Darnell, the Second Circuit indicated that this prong should be referred to as the
“mens rea prong,” rather than the subjective prong, to prevent confusion. See Darnell, 849 F.3d
at 29 (italics and quotation marks omitted).


                                                 14
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 15 of 20




words, the second element of a deliberate indifference claim under the Fourteenth Amendment

‘is defined objectively,’ and a plaintiff is not required to show subjective awareness by the

defendant that ‘[his] acts (or omissions) have subjected the pre-trial detainee to a substantial risk

of harm.’” Ryan, 2018 WL 354684, at *3 (footnote omitted) (quoting Darnell, 849 F.3d at 35).7

Despite the slightly lower standard articulated in Darnell, which is akin to objective

recklessness, “any § 1983 claim for a violation of due process requires proof of a mens rea

greater than mere negligence.” Smith, 2017 WL 4417699, at *3 (italics omitted) (quoting

Darnell, 849 F.3d at 36); see also Ryan, 2018 WL 354684, at *3 (same); Grimmett, 2017 WL

2274485, at *4 (same). “A detainee must prove that an official acted intentionally or recklessly,

and not merely negligently.” Darnell, 849 F.3d at 36.

        Additionally, where a plaintiff’s claim is “based on a temporary delay or interruption in

treatment, the serious medical need inquiry can properly take into account the severity of the

temporary deprivation alleged by the [detainee].” Smith v. Carpenter, 316 F.3d 178, 186 (2d Cir.

2003) (citations and footnote omitted). “[It is] the particular risk of harm faced by a [detainee]

due to the challenged deprivation of care, rather than the severity of the [detainee’s] underlying

medical condition, considered in the abstract, that is relevant . . . .” Id. (citations omitted).

“[A]lthough a delay in providing necessary medical care may in some cases constitute deliberate

indifference, the Second Circuit has reserved such a classification for cases in which, for

example, officials ignored a life-threatening and fast-degenerating condition for three days, or

delayed major surgery over two years.” Jones v. Westchester County, 182 F. Supp. 3d 134, 155




        7
        The Second Circuit has since confirmed that “[a]lthough Darnell did not specifically
address medical treatment, the same principle applies” to such claims. Charles v. Orange
County, 925 F.3d 73, 87 (2d Cir. 2019) (citation omitted).

                                                  15
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 16 of 20




(S.D.N.Y. 2016) (citation, alteration, and quotation marks omitted); see also Ramos v. Artuz, No.

00-CV-149, 2003 WL 342347, at *10 (S.D.N.Y. Feb. 14, 2003) (same).

        Plaintiff’s claim fails on both prongs of a deliberate indifference claim. To begin,

Plaintiff has failed to allege that his injuries are sufficiently serious to qualify for such a claim.

Plaintiff has, at most, alleged that he experiences pain in his lower back, knee, and finger as a

result of the purported delay or inadequacy of the medical attention he received following his

fall. (See Compl. 5, 7.) Although he alleges that, for a temporary period, the pain was so

significant that he could not move, the current consequences of any delay or inadequacy in

medical treatment do not rise to the level of a constitutional violation. (See id. at 5.) “Courts in

the Second Circuit have held that injuries much more serious than . . . Plaintiff’s, including

broken bones, bleeding wounds, and degenerative arthritis, do not constitute ‘serious injury.’”

Fair v. Weiburg, No. 02-CV-9218, 2006 WL 2801999, at *7 (S.D.N.Y. Sept. 28, 2006) (citation

omitted) (holding that a sufficiently serious injury was not alleged where plaintiff was “stabbed

three times,” and that those injuries “made it difficult for him to raise his hands” (record citation

and quotation marks omitted)); see also Rodriguez v. Mercado, No. 00-CV-8588, 2002 WL

1997885, at *8 (S.D.N.Y. Aug. 28, 2002) (collecting cases and explaining that, inter alia, pain

from a “foot fracture, bone cyst, and degenerative arthritis” has been held not to be “sufficiently

serious”); Henderson v. Doe, No. 98-CV-5011, 1999 WL 378333, at *2–3 (S.D.N.Y. June 10,

1999) (holding that a broken finger is not sufficiently serious to plausibly allege a claim of

deliberate medical indifference). Therefore, any deliberate medical indifference claim as to any

Defendant fails outright.

        Even if Plaintiff’s injuries could be considered sufficiently serious, Plaintiff has also

alleged no facts that suggest that Edwards, West, or any other Defendant “recklessly failed to act



                                                   16
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 17 of 20




with reasonable care.” Darnell, 849 F.3d at 35. Plaintiff alleges that Edwards, West, and the

ERT failed to obtain a stretcher and instead stood him up, handcuffed him, and walked him to a

chair, where his “vitals” were taken. (See Compl. 5, 7.) Plaintiff appears to take issue with the

fact that he was not put on a stretcher, and he argues in his Opposition that “[w]hen a person is

injured from a slip and fall and is unable to get up and walk, that person is not suppose[d] to be

moved,” and that “a stretcher is suppose[d] to be called to the scene and the patient is suppose[d]

to be wheeled to the hospital or the clinic.” (Pl.’s Mem. 4.)8

       “It is well-established that mere disagreement over the proper treatment does not create a

constitutional claim.” Robinson v. Clark, No. 15-CV-8434, 2017 WL 775813, at *7 (S.D.N.Y.

Feb. 27, 2017) (citation and quotation marks omitted). Even in the context of a pre-trial

detainee’s deliberate indifference claim, “despite the slightly lower standard” of the mens rea

prong than a prisoner’s claim, “proof of a mens rea greater than mere negligence” is required.

Tutora v. Correct Care Sols., LLC, No. 17-CV-9169, 2019 WL 1383646, at *5 (S.D.N.Y Mar.

27, 2019) (citation, alteration, and quotation marks omitted). Plaintiff does not allege that

Defendants completely ignored him after the fall; instead, he claims that he was forced to walk to

a chair, where Edwards took his vitals (and, as the Complaint specifies nothing further,

presumably did not provide any further medical care). (See Compl. 5, 7.) Although Edwards

and County Defendants are alleged to have refused Plaintiff “his desired treatment . . . , it is well-

settled that the ultimate decision of whether or not to administer a treatment or medication is a

medical judgment that, without more, does not amount to deliberate indifference.” Crouch v.

Spaulding, No. 16-CV-1435, 2019 WL 1004539, at *4 (N.D.N.Y. Jan. 24, 2019) (emphasis




       8
        When citing to Plaintiff’s Opposition, the Court refers to the ECF-stamped page
numbers on the upper right-hand corner of each page.
                                                 17
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 18 of 20




added) (citation and quotation marks omitted), adopted by 2019 WL 1004357 (N.D.N.Y. Mar. 1,

2019); see also Durham v. Jones, No. 17-CV-434, 2019 WL 1103284, at *5 (N.D.N.Y. Jan. 23,

2019) (“The fact that [the plaintiff] may feel that he did not get the level of medical attention he

deserved is insufficient to establish a claim.” (citation omitted)), adopted by 2019 WL 1100158

(N.D.N.Y. Mar. 8, 2019). The Complaint does not allege what “more” took place here; the facts

as alleged do not plausibly suggest that any Defendant “should have known” that Plaintiff’s

“condition posed an excessive risk to [his] health.” Darnell, 849 F.3d at 35 (emphasis

added); see also, e.g., Sanders v. City of New York, No. 16-CV-7426, 2018 WL 3117508, at *8

(S.D.N.Y. June 25, 2018) (holding deliberate indifference not established where “none of the[]

allegations demonstrates that [the defendants] ‘knew, or should have known’ that depriving [the

plaintiff] of an orthopedic mattress posed an ‘excessive risk’ to his ‘health or safety.’”

(quoting Darnell, 849 F.3d at 35)); Benjamin v. Pillai, No. 16-CV-1721, 2018 WL 704998, at *4

(D. Conn. Feb. 5, 2018) (holding claim that the defendants “refus[ed] to provide [the plaintiff] a

cane or a back brace . . . amounts to nothing more than a disagreement about the appropriate

treatment, which is insufficient to support a claim of deliberate indifference” (citation omitted)).9

Moreover, to the extent Plaintiff seeks to claim that there was unreasonable delay in providing

him with medical treatment, none of Plaintiff’s allegations suggests that Plaintiff was



       9
          To the extent that Plaintiff seeks to file a claim based on the six days when he was
allegedly paralyzed within his cell and was refused any medical treatment at all, (see Compl. 5),
Plaintiff has failed to allege the names of any individuals who participated in those alleged
denials or that named Defendants Edwards or West played a role in those denials. Therefore, no
named defendant is plausibly alleged to have been personally involved in those incidents, and
Plaintiff cannot recover in the abstract for the pain he allegedly suffered during that period. See
Austin v. Pappas, No. 04-CV-7263, 2008 WL 857528, at *2 (S.D.N.Y. Mar. 31, 2008) (“The
personal involvement of defendants in alleged constitutional deprivations is a prerequisite to an
award of damages under § 1983.” (quotation marks omitted) (citing Back v. Hastings on Hudson
Union Free Sch. Dist., 365 F.3d 107, 122 (2d Cir. 2004))).


                                                 18
        Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 19 of 20




experiencing “a life-threatening and fast-degenerating condition.” Jones, 182 F. Supp. 3d at 155

(citation and quotation marks omitted) (collecting cases and noting that plaintiff’s allegations of

general “severe pain and injuries to his knee, hip, and back” were not severe enough to state a

claim for deliberate indifferent based on delay in medical care (record citation and quotation

marks omitted)). Therefore, Plaintiff has failed to plausibly allege a deliberate medical

indifference claim.10

                                            III. Conclusion

        For the foregoing reasons, the Court grants Defendants’ respective Motions To Dismiss.

In light of Plaintiff’s pro se status, and because this is the first adjudication of Plaintiff’s claims

on the merits, Plaintiff’s claims are dismissed without prejudice. If Plaintiff wishes to file an

amended complaint alleging additional facts and otherwise addressing the deficiencies identified

above, Plaintiff must do so within 30 days of the date of this Opinion & Order. Plaintiff is




        10
           Edwards also has included a number of arguments addressing any potential state
claims. (See Edwards’ Mem. 8–9.) However, the Court sees no state claims asserted in the
Complaint. Plaintiff only checked off the box indicating that he wished to sue for violation of
his “federal constitutional rights.” (Compl. 2.) Therefore, the Court does not address Edwards’
arguments on these issues, but Edwards may of course raise them again should Plaintiff attempt
to assert state claims in an amended pleading.
        County Defendants also argue that Plaintiff failed to exhaust his administrative remedies.
(See County Defs.’ Mem. 7.) The Court also does not address this argument at this time, but
emphasizes that “the failure to exhaust administrative remedies is an affirmative defense under
the [Prison Litigation Reform Act], not a pleading requirement.” Shaw v. Ortiz, No. 15-CV-
8964, 2016 WL 7410722, at *4 (S.D.N.Y. Dec. 21, 2016) (citation, alteration, and quotation
marks omitted). Generally, a defendant “bears the burden of proving that [the p]laintiff failed to
exhaust available administrative remedies,” and the plaintiff “need not plead exhaustion with
particularity.” Id. (citation and quotation marks omitted). “When non-exhaustion is not clear
from the face of the complaint,” a defendant’s motion must be “converted to a motion for
summary judgment limited to the narrow issue of exhaustion and the . . . question of whether
remedies were available.” Id. (citation and quotation marks omitted). However, a defendant
cannot simply rest on a complaint that fails to allege with particularity that administrative
remedies were exhausted, and—without more—claim that it should be dismissed on those
grounds.
                                                   19
          Case 7:19-cv-03838-KMK Document 40 Filed 07/23/20 Page 20 of 20




instructed to include the names of the individual ERT officers identified by County Defendants

in Dkt. No. 20 in his amended pleading, in addition to any other changes he wishes to

implement. Failure to properly and timely amend will likely result in the dismissal of the claims

against Defendants with prejudice.

       The Clerk of Court is respectfully directed to terminate the pending Motions, (Dkt. Nos.

23, 30), and to mail a copy of (1) this Opinion & Order and (2) Dkt. No. 20 to Plaintiff’s address

listed on the docket.

 SO ORDERED.

 Dated:    July 23, 2020
           White Plains, New York
                                                     _______________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE




                                                20
